Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-11-2008

USA v. Jeffrey Coplin
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2004




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Jeffrey Coplin" (2008). 2008 Decisions. Paper 848.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/848


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-230                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     No. 08-2004
                                  ________________

                          UNITED STATES OF AMERICA,

                                             v.

                                  JEFFREY COPLIN,

                                                     Appellant
                              _______________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                           (D.C. Criminal No. 00-cr-00745)
                      District Judge: Honorable J. Curtis Joyner
                    _______________________________________

 Submitted For Possible Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P
            10.6 or a Certificate of Appealability Under 28 U.S.C. § 2253
                                     June 19, 2008

            Before: BARRY, CHAGARES and NYGAARD, Circuit Judges

                             (Opinion filed: July 11, 2008)
                              _______________________

                                      OPINION
                              _______________________

PER CURIAM

      Jeffrey Coplin appeals from the District Court’s denial of his motion for

immediate release from custody, dismissal of his motion for reconsideration, and order

denying his motion for bail pending resolution of his 28 U.S.C. § 2255 motion. Coplin
has also filed a motion for bail before this Court. Because Coplin’s appeal presents no

substantial question, we will summarily affirm the March 19, 2008 judgment of the

District Court. We will also deny Coplin’s motion for bail.

                                             I.

       On November 21, 2001, Coplin entered a guilty plea to four counts involving the

distribution of cocaine base; two of the counts violated 21 U.S.C. § 860—distribution

within 1,000 feet of a playground. Coplin then moved pro se to withdraw the guilty plea

on the ground that his attorney had wrongfully induced him to enter the plea. The District

Court denied Coplin’s motion and sentenced him to 20 years’ imprisonment (concurrent)

and 10 years of supervised release, the mandatory minimum due to Coplin’s previous

felony drug conviction. See 21 U.S.C. § 860. Coplin appealed, and on August 9, 2004,

we held that he was not entitled to withdraw his guilty plea because it was knowingly and

voluntarily entered into. See United States v. Coplin, No. 03-1570, 106 F. App’x 143 (3d

Cir. 2004).

       Coplin filed a § 2255 motion in March 2006, which the District Court denied.

Coplin then filed a notice of appeal and application for a certificate of appealability

(“COA”) to this Court. (C.A. No. 07-4311.) We denied Coplin’s application for a COA

on June 12, 2008.

       Meanwhile, in December 2007, Coplin filed in the District Court a motion for

immediate release from custody based on his assertion that “Public Law 80-772 (Title



                                              2
18)” is unconstitutional and void because it was never passed by both houses of Congress,

and thus that the District Court was without jurisdiction to convict or sentence him. The

District Court denied the motion as meritless on January 8, 2008. Coplin filed a timely

motion for reconsideration requesting that the District Court make findings of fact and

law on his claims and reasserting his original argument. He also filed a motion for bail

pending adjudication of our decision on his application for a COA regarding his § 2255

motion. The District Court denied the motions on March 19, 2008. Coplin timely

appealed, and also filed in this Court a motion for bail and a memorandum in support

thereof.

                                             II.

       First, we may grant a motion for bail pending adjudication of a § 2255 motion only

upon a finding of extraordinary circumstances. Landano v. Rafferty, 970 F.2d 1230, 1239

(3d Cir. 1992) (stating that “[v]ery few cases have presented extraordinary circumstances,

and those that have seem to be limited to situations involving poor health or the

impending completion of the prisoner’s sentence”). Moreover, when “bail is sought by a

prisoner who has been convicted . . . and the district court has denied the collateral relief

sought, the standard for bail is . . . more stringent.” Id. at 1238. Here, Coplin’s motion

for bail was premised on his assertions that we would grant a COA as to his § 2255

motion and that he would eventually succeed on the § 2255 motion. Thus, because we

denied Coplin’s application for a COA, we must also deny his motion for bail. Likewise,



                                              3
we affirm the District Court’s denial of the bail motion Coplin filed before that court.

       Second, in his motion for immediate release, Coplin argued that his criminal

conviction was void because the criminal jurisdiction statute, 18. U.S.C. § 3231, was

never enacted into positive law and is unconstitutional.1 This motion was really another

challenge to his conviction or sentence; therefore, Coplin can proceed only under 28

U.S.C. § 2255. However, because it appears that he has already had a § 2255 motion

decided on the merits, Coplin will likely need to seek leave from this Court to file a

second or successive § 2255 motion. See 28 U.S.C. § 2255(h)(i); 28 U.S.C. §

2244(b)(3)(A). Regardless, the claim in his motion for immediate release is without

merit. See United States v. Risquet, 426 F. Supp. 2d 310, 311 (E.D. Pa. 2006). In

addition, there was no basis for the District Court to grant Coplin’s motion for

reconsideration of its denial of the motion for immediate release. See Harsco Corp. v.

Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985).

       For these reasons, we will summarily affirm the District Court’s order. We deny

Coplin’s motion for bail.2




       1
             Coplin’s time to appeal from the District Court’s denial of his motion for
immediate release was tolled because he filed a timely motion for reconsideration. See
Fed. R. App. P. 4(a)(4)(A); cf. United States v. Fiorelli, 377 F.3d 282, 288 (3d Cir. 2003).
We thus have jurisdiction to review the District Court’s January 8th decision.
       2
              The Clerk previously advised the parties that this appeal would also be
submitted on Coplin’s notice of appeal construed as a request for a certificate of
appealability. Because no certificate of appealability is required, that request is denied as
unnecessary.